Citation Nr: 0718725	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a seizure disorder with syncopal 
episodes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946 and from January 1947 to January 1950.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran was initially denied service connection for a 
seizure disorder in an April 1998 rating decision.  He did 
not appeal.  [Service connection for residuals of a head 
injury was previously denied in an August 1952 rating 
decision.]

In September 2003, the RO received the veteran's request to 
reopen his previously-denied claim for service connection for 
a seizure disorder with syncopal episodes.  A January 2003 
rating decision declined to reopen the claim on the ground 
that new and material evidence had not been submitted.  The 
veteran perfected an appeal.

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his May 2004 substantive appeal.  Such request 
was subsequently withdrawn.  See VA Form 21-4138, received 
April 2005.  He has not since requested another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal.  See 38 C.F.R. § 20.704(e) (2006).

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in December 2006.  Taking into consideration 
the veteran's advancing age, his motion for advancement on 
the docket was granted.  See 38 C.F.R. § 20.900(c) (2006).


As will be discussed in detail below, the Board is reopening 
the veteran's claim.  The issue of his entitlement to service 
connection for a seizure disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed April 1998 rating decision denied the 
veteran service connection for a seizure disorder.

2.  The evidence associated with the claims file subsequent 
to the April 1998 rating decision raises a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Since the April 1998 rating decision, new and material 
evidence has been received and the claim of entitlement to 
service connection for a seizure disorder with syncopal 
episodes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
seizure disorder with syncopal episodes.  He essentially 
contends that this condition is the product of a head injury 
sustained in an in-service motor vehicle accident.  

As was alluded to in the Introduction above, the veteran's 
claim was previously denied by the RO.  Under such 
circumstances, the Board must first determine whether new and 
material evidence has been submitted before reopening the 
claim and adjudicating it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim].

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

Initial matter - the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

It appears that the veteran received appropriate VCAA notice 
via a letter from the RO dated December 2, 2002.  In any 
event, as is discussed elsewhere in this decision, the Board 
is reopening the veteran's claim.  Any deficiency in VCAA 
compliance regarding the matter of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a seizure disorder has 
therefore been rendered moot by the Board's reopening of that 
claim.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including organic disease of the nervous 
system, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed are final.  See 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  
Pursuant to 38 U.S.C.A. § 5108, a finally-disallowed claim 
may only be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his current claim to reopen in September 2002, the 
current version of the regulation, which is set out in the 
paragraph immediately following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

Evidence which has been of record for many years established 
that the veteran sustained a head injury during service and 
that he appeared to have a disorder manifested by somewhat 
vague symptoms of headaches, dizziness, blackouts and memory 
loss.  The April 1998 rating decision denied the veteran's 
claim essentially because the third Hickson element (medical 
nexus) had not been established.

Since the April 1998 rating decision, new and material 
evidence addressing this missing element has been submitted.  
VA treatment records dated in June 2003 note that the veteran 
has a "seizure disorder secondary to head trauma" 
(presumably from the in-service accident, as no other head 
injury is noted in the record).  Another VA physician noted 
in March 1999 that the veteran "has a longstanding history 
of seizure disorder dating back to the 1950s secondary to a 
head injury at that time" (again presumably referring to the 
in-service head injury).  



The statements of the two VA physicians to the effect that 
the veteran has a seizure disorder is related to his in-
service head injury represent competent medical evidence 
regarding Hickson element (3) which was lacking at the time 
of the April 1998 rating decision.  Because the additionally-
submitted medical evidence directly addresses the Hickson 
element which was missing in April 1998, such evidence raises 
the reasonable possibility of substantiating the claim.  
Accordingly, the veteran's service-connection claim for a 
seizure disorder is reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a) (West 
2002).  The standard of review changes at this juncture and 
is as follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

The Board wishes to make it clear that the evidence discussed 
above, although adequate for the limited purposes of 
reopening the claim, may not be sufficient to allow the grant 
of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  All evidence must be evaluated in 
arriving at a decision on the merits.  See 38 U.S.C.A. § 
7104(a) (West 2002).


VA's statutory duty to assist

The statutory duty to assist also comes into play at this 
juncture.  See 38 U.S.C.A. § 5103A (West 2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).

Bernard considerations

Finally, there is the case of Bernard v. Brown, 4 Vet. App. 
384 (1993).  In Bernard, the United States Court of Appeals 
for Veterans Claims held that when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby. 

For reasons set forth below in the REMAND section of this 
decision, the Board believes that further development of this 
claim is in order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a seizure disorder with 
syncopal episodes is reopened; to this extent only, the 
appeal is granted.


REMAND

The evidentiary record is still unclear regarding the nature 
and etiology of the veteran's claimed seizure disorder.

The opinions of the two VA physicians outlined above, 
although sufficient to reopen the claim, must now be 
evaluated in light of all of the evidence of record.  See 
Hodge, supra.  The Board notes that neither single-sentence 
opinion provides any explanation or underlying rationale for 
the conclusion that the veteran's claimed seizure disorder is 
the product of head trauma, presumably resulting from the in-
service motor vehicle accident.  

Moreover, VA hospitalization records suggest that the 
veteran's reported seizures may have a psychiatric origin.  
In particular, a VA hospital summary dated February 1970 
included a diagnosis of anxiety reaction with hysterical 
neurosis, conversion type (pseudo-epileptiform).  

In short, the record is unclear regarding the nature and 
etiology of the veteran's claimed seizure disorder.  The 
Board believes that remand of the case is therefore necessary 
to obtain a definitive medical opinion.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

This remand will also afford the veteran and his 
representative the opportunity to submit additional evidence, 
which they may not have felt was necessary in the narrower 
confines of the claim to reopen, as well as allowing the 
agency of original jurisdiction to adjudicate the claim on 
its merits.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for review of the 
file by an appropriately qualified 
physician.  After reviewing the veteran's 
VA claims folder, the reviewer should 
provide an opinion as to (1) the nature 
of the veteran's claimed seizure disorder 
with syncopal episodes; and (2) whether 
such disorder, if it exists, is at least 
as likely as not related to any incident 
of the veteran's service.  If the 
reviewer deems it necessary, the veteran 
should undergo physical and/or 
psychological examination and/or 
diagnostic testing.  The reviewing 
physician's opinion should be associated 
with the veteran's VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case should be prepared, and the veteran 
and his representative should be provided 
an appropriate period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


